Title: [August 1765]
From: Adams, John
To: 


       Hannah Place vs. Atwood.
       Introduced into the family at 13. Constant Understanding that she should be paid. A Pittance left to ’em by their Uncle. He cutt. No particular Bargain for Wood or service.
       Hannah Atwood. Had one of em constantly as a Maid. My Husband promised to pay her. The fore part of the Time Mary worked, the latter Hannah. Hannah worked but very little abroad the whole Time. She did some. They told me, both could not leave home at once.  They bought their own Cloaths. From 47 to 56.
       Richd. Mayberry. They worked at taylering for me. I paid em in sugar and Tea. I’ve seen them washing and laboring. And sowing seeds in Garden.
       Daniel Barrows. About House work, fetching Water and Washing—no other Help.
       Eliz. Halloway. Seen em Milking, Washing, Ironing, Baking. 3 of em lived there. Went out and took in Work.
       Susannah Jones.
       Wm. Halloway. Molly was weakly and made this her Home.
       Eliz. Place. Father in Law employed one of my sisters constantly as a Maid and said he would pay her and all the rest of us were welcome to live there. Molly uneasy. He said his Word as good as the Bank. He found Room and Wood, and Provisions. Father borrowed the Wood of sister Hannah, to buy his Grave stones, pay her the Wood or the Money. Hired some Washing.
       Abiel Whitmarsh. Something of an Account.
       George Hallowell. Got me to milk.
       George Ware. Conversation with Atwood about pay for Doctering. Chose to know what it is. Said he would agree with them and leave it to Men. Have known them to buy some Tea &c.
       Paine. Troublesome family. No troublesome Company.—Family Witnesses.
       White. Younger sister Elder sister.
       Witnesses.
       Joseph Atwood. They worked out. The old Lady used to be the Maid, in the family. Never heard of any pay. Old Gentleman in kitchen. Weakly. Within 6 Year. My maid often sent for to help her up.
       David Walker. They took several suits of Cloaths home. Never mistrusted their being Maids.
       John Camp. Lived there 10 Year.
      